Citation Nr: 0509070	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran is competent to handle the disbursement 
of his funds from the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active service from September 1967 to 
November 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2000 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of VA.  The RO again 
determined the veteran was not competent to handle the 
disbursement of his VA funds.  

The Board remanded the case to the RO in December 2002 to 
schedule the veteran for a hearing that he had requested.  
His hearing was held at the RO before a local hearing officer 
in January 2003.  A transcript of that proceeding is of 
record.  The Board again remanded the case to the RO in March 
2004 for procedural and evidentiary development.  The 
development requested on remand was completed, and the case 
was returned to the Board for continuation of appellate 
review.


FINDING OF FACT

The veteran lacks the mental capacity to contract or mange 
his own affairs, including disbursement of funds without 
discretion.


CONCLUSION OF LAW

The veteran is incompetent to handle disbursement of funds 
from VA.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A 100 percent schedular evaluation has been in effect for the 
veteran's schizophrenia since March 1980.  The veteran has 
been found incompetent by VA to handle disbursement of his 
funds since April 1983.  

A VA clinical notation of April 1999 shows that the veteran's 
cocaine abuse continued.  In August 1999, the assessment was 
cocaine and alcohol dependence in very short remission, 
currently.  

The veteran was afforded a VA psychiatric examination in 
February 2000.  It was found that he had difficulty with 
concentration and his speech was rambling and at times 
incoherent.  Paranoid thinking was evident.  He admitted to 
auditory hallucinations.  His judgment was poor and his 
reality testing was severely impaired.  The diagnosis was 
chronic paranoid type schizophrenic disorder.  The assessment 
was that the veteran was not competent to manage his funds 
for VA purposes.  

On VA psychiatric examination in September 2000, the veteran 
exhibited delusional thinking, claiming people had been found 
on another planet in the solar system and taking about his 
behavior in a previous life.  He appeared able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  His judgment and insight were poor.  The examiner 
discussed contradictions in the veteran's account of his 
ability to handle finances.  He was able to formulate a 
budget during the mental status interview, but at the same 
time, related a history of having been taken advantage of by 
designing persons, including members of his own family, 
involving considerable sums of money.  

The diagnosis was chronic paranoid schizophrenia.  An 
additional diagnosis was cocaine dependence, in remission.  
The examiner believed it was unwise for the veteran to be 
responsible for his own finances and concluded he remained 
incompetent for financial matters.  

VA medical records, dated from June 2000 to February 2003, 
are of record.  They show that the veteran received ongoing 
treatment for schizophrenia.  A case manager, in an August 
15, 2002 notation, related the veteran had demonstrated 
severe psychiatric decompensation in the past when 
noncompliant with treatment.  It was believed he possibly 
could live independently in an apartment if he were compliant 
with medication and treatment.  The same case manager, in an 
August 28, 2002 notation, pointed out that the veteran wanted 
control over his own funds, but was unable to see how sick he 
was.  He observed that the veteran required at least a semi-
supervised living situation, as he had shown in the past that 
he was unable to care for some of his basic needs such as 
managing a budget or taking his medications independently.  

A hearing was held at the RO in January 2003 before a local 
hearing officer.  In testimony, the veteran emphasized that 
he was capable of handling VA funds.  He pointed out that he 
lived with a cousin and her husband and took care of paying 
for his room and board.  He described using his money to pay 
for necessities like food, clothing, gasoline and upkeep of 
his car.  

A VA physician, in March 2003, provided a statement in 
response to a request by an RO official about the veteran's 
financial competency.  It was the physician's opinion that 
the veteran was not competent to handle disbursement of his 
funds due to his chronic schizophrenic illness and 
intermittent cocaine abuse.

Associated with the claims file in May 2003 were Social 
Security Administration (SSA) disability determination and 
transmittal forms.  They show that the veteran was found to 
have been disabled since June 1972 because of chronic 
schizophrenia, according to SSA criteria.  Medical records 
from VA, dated from 1972 to 1987, and from a private 
examiner, dated in 1988, accompany the disability 
determinations.  They reflect the veteran's evaluation or 
treatment for schizophrenia.  



Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
March 2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC's), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.



As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a non-VA medical source have also been obtained.  The 
claimant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC's what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of March 2004, which obviously 
was sent after the RO's initial September 2000 decision 
finding him incompetent to handle the disbursement of his VA 
funds.  But that initial decision occurred prior to even the 
VCAA becoming law (which did not happen until November 2000).  
It therefore stands to reason that the RO did not have any 
obligation to provide VCAA notice when initially adjudicating 
this claim because the law had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in July 2004 (wherein the RO readjudicated the claim in 
light of the additional evidence received since the initial 
decision and SOC).  The VCAA notice also was provided prior 
to recertifying the claimant's appeal to the Board.  The 
claimant even had an additional 60 days, after issuance of 
the July 2004 SSOC, to submit additional evidence before the 
case was recertified to the Board.  

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the March 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim.  The 
March 2004 VCAA letter requested him to provide or identify 
any evidence to support his claim of entitlement to handle 
disbursement of his VA funds.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Legal Criteria

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d).



Analysis

A determination of incompetency was reached only after 
consideration of medical statements, based on VA psychiatric 
examinations, specifically noting that the veteran was 
incapable of managing his affairs independently.  In 
addition, medical records showing the veteran's continuing 
likelihood of psychiatric decompensation because of psychotic 
illness, as well as his tendency to noncompliance with 
psychotropic medication, serve to corroborate medical 
opinions that he is incapable of managing his own affairs.  

The veteran appeared at a hearing and gave testimony 
regarding his conduct of everyday activities, arguing that he 
was competent to handle his VA funds.  However, as a layman, 
he simply is not qualified to render a probative opinion 
concerning his capacity to handle disbursement of his VA 
funds.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He has provided no countervailing medical evidence 
to rebut the medical evidence in the claims file supporting a 
determination of incompetency.  

For these reasons, the Board determines that the veteran is 
not competent to handle the disbursement of his VA funds, so 
his claim must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in his favor concerning this.  38 C.F.R. 
§§  3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 




ORDER

As the veteran is incompetent to handle the disbursement of 
his VA funds, his appeal is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


